Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: it recites “[[,]]” which appears to be a drafting error.  Appropriate correction is required.
Claim 10 objected to because of the following informalities: it recites “[[a]]” which appears to be a drafting error.  Appropriate correction is required.
Claim 11 objected to because of the following informalities: it recites “[[it]]” which appears to be a drafting error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 recites the limitation " said information forming element " or “the information forming element”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukei et al. (JP 2014102189 A), hereinafter Fukei.  
Regarding Claim 1, Fukei discloses an Analogue information display system for a watch [1] provided with a mechanical movement (par. 0051, “The rotation of the first step motor 31 to control, the second step motor 32 to control rotation of the small needle 7a, the third step motor 33 to control rotation of the small needle 7b, the quartz oscillator 34 which is a reference signal source, and the rotary plate 10 are detected”), said system comprising: a display dial [3] comprising a plurality of apertures [3a, 3b, 3c](fig. 1); a moving display part [10](fig. 2) supporting graphical representations, disposed in such a way that the graphical representations supported thereby appear in the plurality of apertures in order to generate said information (fig. 1), and an indicator member [7a, 7b] configured so as to designate a piece of information generated in an aperture to be notified to the wearer of said watch.

    PNG
    media_image1.png
    664
    869
    media_image1.png
    Greyscale

Fukei Figs. 1 and 2
Regarding Claim 2, Fukei discloses the system according to claim 1 wherein at least one aperture comprises an information-forming element [3b] arranged above the graphical representation appearing in the corresponding aperture (aperture 3b is arranged above the graphical representation that is on moving display part 10)
Regarding Claim 4, Fukei discloses the system according to claim 1, wherein the information forming element is a fixed part (fig. 1, information forming element 3b is a fixed part).
Regarding Claim 5, Fukei discloses the system according to claim 1, wherein the information forming element is made in one piece with an upper face or lower face of the dial in an area of this dial comprising the aperture or even with a wall of a through-opening formed by this aperture (fig. 1, information forming element 3b is made in one piece with the dial area, both upper face and lower face, as the information forming element is an aperture of the dial).
Regarding Claim 6, Fukei discloses the system according to claim 1, wherein it comprises at least one drive element for driving the moving display part supporting graphical representations (par. 0012, step motor and a gear train mechanism, par. 0051 “third step motor 33 to control the rotation of the small needle 7b, the quartz vibrator 34 as a reference signal source, and the rotation of the rotating plate 10”).
Regarding Claim 7, Fukei discloses the system according to claim 1, wherein the moving display part supporting information is a flat part, circular in shape, such as a disc or a ring (par. 0019 “rotary plate 10 has a thin disk shape”).
Regarding Claim 8, Fukei discloses the system according to claim 1, wherein the moving display part supporting graphical representations and the display dial are coaxial (par. 0013, dial 3 and rotary plate 10 are coaxial about with rotation center).
Regarding Claim 9, Fukei discloses the system according to claim 1, wherein it comprises a calibration element [rotation sensor 35] configured so as to identify a relative position between the moving part and the dial (par. 0054 “rotation sensor 35 detects the rotation of the rotary plate 10 and outputs a rotation signal P2 to the control unit 21”).
Regarding Claim 10, Fukei discloses a watch [multi-function watch 1](fig. 1) comprising a system according to claim 1.
Regarding Claim 11, Fukei discloses the watch according to the preceding claim, wherein it is a mechanical smartwatch, in that the watch of Fukei [1] has both the features making it a smart watch [microcomputer 20, control unit 21, time memory 22, RAM 23, ROM 24, driving circuits 25, 26, 27](par. 0053) and mechanical features making it a mechanical watch (par. 0012, step motor and a gear train mechanism).  
Regarding Claim 12, Fukei discloses a method for viewing at least one piece of information on a display dial [3] of the watch [1] implemented by the system according to claim 1, the method comprising presenting a piece of information in an aperture of the dial (fig. 1) comprising positioning both an indicator member [7a, 7b] towards the aperture [3b and 3c, respectively](par. 0016 “the small hands 7a and 7b can be respectively driven by a step motor”) and a graphical representation or a part of a graphical representation [11b, 11c on 10] facing a through-opening of this aperture (par. 0054, “the rotary plate 10 can be rotated in the direction of the arrow A by mechanical rotation means (not shown) when the user operates the crown 5. The rotation direction of the rotary plate 10 is not limited”).
Regarding Claim 13, a non-transitory computer readable medium comprising program code instructions (par. 0053, “ROM (Read Only Memory) 24 for storing control programs and the like” and par. 0056 “The control unit 21 operates according to the control program”) for executing the steps of the method (par. 0056, “control unit 21 operates according to the control program”) according to claim 12 when said computer program is executed by a processing unit of a watch [control unit 21].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukei as applied to claim 1 above, and further in view of Oechslin (EP 2713226-A2).
Regarding Claim 3, Fukei discloses the system according to claim 1 and an information forming element [Fukei 3b], however Fukei does not disclose that the information forming element comprises a network of a plurality of openings such as micro-orifices, grooves, slots or a combination of at least two of these types of openings.
Oechslin discloses multiple information forming elements [Oechslin14, 24, 26, 32] that comprise a network of a plurality of openings of micro-orifices.  Information forming element 14 comprises 31 micro orifices forming a circular arc that display the indication of the date (par. 0011).  Information forming elements 24 and 26 comprise annular zones defined by 10 micro orifices that display units and tens of years (Oechslin par. 0013). Information forming element 32 comprises four micro orifices to indicate the number of days in the month (Oechslin par. 0014). 

    PNG
    media_image2.png
    729
    699
    media_image2.png
    Greyscale

Oechslin Fig. 1
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the element of the information forming element comprising a network of a plurality of openings of micro-orifices of Oechslin to the invention of Fukei, as Oechslin provides an original form of providing date in a similar mechanism that also avoids the use of levers or the drive of different mobiles (Oechslin par. 0005) and adds additional information not found in Fukei but which would be relevant to the user of watch.   
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kakizawa (US 20160154382 A1) discloses a timepiece that displays the day of the week via openings or apertures formed on the surface of the dial.
Koch (US 5465239 A) discloses an analogue display timepiece able to provide alphanumerical information relating to the state of an operation mode, equivalent to an indicator member configured so as to designate a piece of information generated in an aperture to be notified to the wearer of said watch
Yamada et al. (US 5475653 A) discloses a paging receiver as part of an analog wristwatch in which received paging message is displayed using an analog watch mechanism.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833